DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is a 371 National Stage of International Application No. PCT/KR2019/005883, filed May 16, 2019, which claims priority to Korean Patent Application No. 10-2018-0056179, filed May 16, 2018. 

Preliminary Amendment
3.	Acknowledgment is made of Applicant’s submission of the preliminary amendment, dated November 16, 2020. Claims 1-20 have been cancelled; claims 21-40 are new. Claims 21-40 are pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on November 16, 2020 and December 22, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claims 21, 23, 25-27, 31, 33, and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 2017/0019886).
Regarding claim 21, Patel et al. teach the method performed by a first user equipment (UE) in a wireless communication system (paragraphs [0064] lines 1-18 & [0088] lines 1-11; Examiner’s Notes: UE 115-a depicted in FIG. 2 of the prior art teaches the limitation of “a first user equipment (UE);” in fact, the process regards to the UE 115-a with base station 105-a in a wireless communications system 200 illustrated in FIG. 2 of the prior art teaches the limitation of “the method performed by a first user equipment (UE) in a wireless communication system” in the instant application), the method comprising: 
receiving first information associated with at least one demodulation reference signal (DMRS) pattern for sidelink communication from a base station (paragraphs [0045] lines 1-14 & [0063] lines 1-9; Examiner’s Notes: base station 105-a depicted in FIG. 2 of the prior art teaches the limitation of “a base station;” in fact, receiving DCI information from base station 105-a regards to DMRS for sidelink communication as illustrated in FIG. 2 of the prior art teaches the limitation of “receiving first information associated with at least one demodulation reference signal (DMRS) pattern for sidelink communication from a base station” in the instant application); 
selecting a DMRS pattern for performing sidelink communication with a second UE from among the at least one DMRS pattern (paragraph [0044] lines 1-17; Examiner’s Notes: UE 115-b depicted in FIG. 2 teaches the limitation of “a second UE;” in fact, handling/selecting a DMRS for communication via a primary sidelink control channel with the UE 115-b, as illustrated in FIG. 2 of the prior art teaches the limitation of “selecting a DMRS pattern for performing sidelink communication with a second UE from among the at least one DMRS pattern” in the instant application); and 
transmitting sidelink control information (SCI) comprising second information indicating the DMRS pattern to the second UE via a physical sidelink control channel (PSCCH) (paragraph [0045] lines 1-14; Examiner’s Notes: the SCI format regards to the DMRS pattern in the prior art teaches the limitation of “second information indicating the DMRS pattern;” the primary sidelink control channel in the prior art teaches the limitation of “a physical sidelink control channel (PSCCH);” in fact, transmitting SCI including SCI format regards to the DMRS pattern to UE 115-b via a primary sidelink control channel as illustrated in FIG. 2 of the prior art teaches the limitation of “transmitting sidelink control information (SCI) comprising second information indicating the DMRS pattern to the second UE via a physical sidelink control channel (PSCCH)” in the instant application).  
Regarding claim 23, Patel et al. further teach the method, wherein the first information associated with the at least one DMRS pattern is received by a system information block (SIB) or a radio resource control (RRC) message (paragraphs [0045] lines 1-14 & [0055] lines 14-31; Examiner’s Notes: system information block in the prior art teaches the limitation of “a system information block (SIB);” UE receiving the information through the system information block regards to DMRS pattern in the prior art teaches the limitation of “the first information associated with the at least one DMRS pattern is received by a system information block (SIB);” in fact, UE receiving the information through the system information block regards to DMRS pattern in the prior art teaches the limitation of “wherein the first information associated with the at least one DMRS pattern is received by a system information block (SIB) or a radio resource control (RRC) message” in the instant application as well).  
Regarding claim 25, Patel et al. teach the method, further comprising: receiving third information associated with a resource pool for sidelink communication from the base station (paragraph [0068] lines 1-20; Examiner’s Notes: UE 115-a receiving information through the resource pool for sidelink communication from base station 105-a in the prior art teaches the limitation of “receiving third information associated with a resource pool for sidelink communication from the base station” in the instant application), 
wherein the transmitting of the SCI to the second UE via the PSCCH comprises transmitting the SCI by using a resource from among the resource pool (paragraph [0045] lines 1-14; Examiner’s Notes: the primary sidelink control channel in the prior art teaches the limitation of “the physical sidelink control channel (PSCCH);” in fact, transmitting SCI to UE 115-b via a primary sidelink control channel by using the resource pool in the prior art teaches the limitation of “wherein the transmitting of the SCI to the second UE via the PSCCH comprises transmitting the SCI by using a resource from among the resource pool” in the instant application).  
Regarding claim 26, Patel et al. further teach the method, wherein the resource is assigned through downlink control information (DCI) transmitted via a physical downlink control channel (PDCCH) from the base station, or is selected by the first UE from the resource pool (paragraph [0046] lines 1-13; Examiner’s Notes: the low latency PDCCH in the prior art teaches the limitation of “physical downlink control channel (PDCCH);” in fact, receiving DCI regards to resource block/information from base station 105-a via a low latency PDCCH in the prior art teaches the limitation of “the resource is assigned through downlink control information (DCI) transmitted via a physical downlink control channel (PDCCH) from the base station” in the instant application; consequently, the cited prior art teaches the limitation of “wherein the resource is assigned through downlink control information (DCI) transmitted via a physical downlink control channel (PDCCH) from the base station, or is selected by the first UE from the resource pool” as well).  
Regarding claim 27, Patel et al. further teach the method, wherein the third information associated with the resource pool is received by a system information block (SIB) or a radio resource control (RRC) message (paragraphs [0045] lines 1-14 & [0055] lines 14-31; Examiner’s Notes: system information block in the prior art teaches the limitation of “a system information block (SIB);” UE receiving the information through the system information block regards to resource pool in the prior art teaches the limitation of “the third information associated with the resource pool is received by a system information block (SIB);” in fact, UE receiving the information through the system information block regards to resource pool in the prior art teaches the limitation of “wherein the third information associated with the resource pool is received by a system information block (SIB) or a radio resource control (RRC) message” in the instant application as well).  
Regarding claim 31, Patel et al. teach the first user equipment (UE) in a wireless communication system (paragraphs [0064] lines 1-18 & [0088] lines 1-11; Examiner’s Notes: UE 115-a depicted in FIG. 2 and UE/wireless device 500 depicted in FIG. 5 of the prior art teach the limitation of “a first user equipment (UE);” in fact, the process regards to the UE 115-a with base station 105-a in a wireless communications system 200 illustrated in FIG. 2 of the prior art teaches the limitation of “first user equipment (UE) in a wireless communication system” in the instant application), the first UE comprising: 
a transceiver (paragraph [0088] lines 1-11; Examiner’s Notes: transmitter 515 in UE/wireless device 500 depicted in FIG. 5 of the prior art teaches the limitation of “a transceiver” in the instant application); and 
at least one processor (paragraph [0088] lines 1-11; Examiner’s Notes: the processor in UE/wireless device 500 in the prior art teaches the limitation of “processor” in the instant application) operably connected to the transceiver and configured to: 
control the transceiver to receive first information associated with at least one demodulation reference signal (DMRS) pattern for sidelink communication from a base station (paragraphs [0045] lines 1-14 & [0063] lines 1-9; Examiner’s Notes: base station 105-a depicted in FIG. 2 of the prior art teaches the limitation of “a base station;” in fact, receiving DCI information from base station 105-a regards to DMRS for sidelink communication as illustrated in FIG. 2 of the prior art teaches the limitation of “receive first information associated with at least one demodulation reference signal (DMRS) pattern for sidelink communication from a base station” in the instant application), 
select a DMRS pattern for performing sidelink communication with a second UE from among the at least one DMRS pattern (paragraph [0044] lines 1-17; Examiner’s Notes: UE 115-b depicted in FIG. 2 teaches the limitation of “a second UE;” in fact, handling/selecting a DMRS for communication via a primary sidelink control channel with the UE 115-b, as illustrated in FIG. 2 of the prior art teaches the limitation of “select a DMRS pattern for performing sidelink communication with a second UE from among the at least one DMRS pattern” in the instant application), and 
control the transceiver to transmit sidelink control information (SCI) comprising second information indicating the DMRS pattern to the second UE via a physical sidelink control channel (PSCCH) (paragraph [0045] lines 1-14; Examiner’s Notes: the SCI format regards to the DMRS pattern in the prior art teaches the limitation of “second information indicating the DMRS pattern;” the primary sidelink control channel in the prior art teaches the limitation of “a physical sidelink control channel (PSCCH);” in fact, transmitting SCI including SCI format regards to the DMRS pattern to UE 115-b via a primary sidelink control channel as illustrated in FIG. 2 of the prior art teaches the limitation of “transmit sidelink control information (SCI) comprising second information indicating the DMRS pattern to the second UE via a physical sidelink control channel (PSCCH)” in the instant application).  
Regarding claim 33, Patel et al. further teach the first UE, wherein the first information associated with the at least one DMRS pattern is received by a system information block (SIB) or a radio resource control (RRC) message (paragraphs [0045] lines 1-14 & [0055] lines 14-31; Examiner’s Notes: system information block in the prior art teaches the limitation of “a system information block (SIB);” UE receiving the information through the system information block regards to DMRS pattern in the prior art teaches the limitation of “the first information associated with the at least one DMRS pattern is received by a system information block (SIB);” in fact, UE receiving the information through the system information block regards to DMRS pattern in the prior art teaches the limitation of “wherein the first information associated with the at least one DMRS pattern is received by a system information block (SIB) or a radio resource control (RRC) message” in the instant application as well).  
Regarding claim 35, Patel et al. further teach the first UE, wherein the at least one processor is further configured to: control the transceiver to receive third information associated with a resource pool for sidelink communication from the base station (paragraph [0068] lines 1-20; Examiner’s Notes: UE 115-a receiving information through the resource pool for sidelink communication from base station 105-a in the prior art teaches the limitation of “receive third information associated with a resource pool for sidelink communication from the base station” in the instant application), and 
control the transceiver to transmit the SCI to the second UE via the PSCCH by using a resource from among the resource pool (paragraph [0045] lines 1-14; Examiner’s Notes: the primary sidelink control channel in the prior art teaches the limitation of “the physical sidelink control channel (PSCCH);” in fact, transmitting SCI to UE 115-b via a primary sidelink control channel by using the resource pool in the prior art teaches the limitation of “transmit the SCI to the second UE via the PSCCH by using a resource from among the resource pool” in the instant application).  
Regarding claim 36, Patel et al. further teach the first UE, wherein the resource is assigned through downlink control information (DCI) transmitted via a physical downlink control channel (PDCCH) from the base station, or is selected by the first UE from the resource pool (paragraph [0046] lines 1-13; Examiner’s Notes: the low latency PDCCH in the prior art teaches the limitation of “physical downlink control channel (PDCCH);” in fact, receiving DCI regards to resource block/information from base station 105-a via a low latency PDCCH in the prior art teaches the limitation of “the resource is assigned through downlink control information (DCI) transmitted via a physical downlink control channel (PDCCH) from the base station” in the instant application; consequently, the cited prior art teaches the limitation of “wherein the resource is assigned through downlink control information (DCI) transmitted via a physical downlink control channel (PDCCH) from the base station, or is selected by the first UE from the resource pool” as well).  
Regarding claim 37, Patel et al. further teach the first UE, wherein the third information associated with the resource pool is received by a system information block (SIB) or a radio resource control (RRC) message (paragraphs [0045] lines 1-14 & [0055] lines 14-31; Examiner’s Notes: system information block in the prior art teaches the limitation of “a system information block (SIB);” UE receiving the information through the system information block regards to resource pool in the prior art teaches the limitation of “the third information associated with the resource pool is received by a system information block (SIB);” in fact, UE receiving the information through the system information block regards to resource pool in the prior art teaches the limitation of “wherein the third information associated with the resource pool is received by a system information block (SIB) or a radio resource control (RRC) message” in the instant application as well).  
 
 Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
10.	Claims 22 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2017/0019886).
Regarding claim 22, Patel et al. teach the information of each slot including 6 or 7 symbols regards to demodulation reference signals (DMRSs) (paragraph [0056] lines 1-15).
Patel et al. teach the claimed invention without specifically teaching two/four DMRS symbols in a slot. 
It would have been an obvious matter of design choice for implementing the method, wherein the first information associated with the at least one DMRS pattern indicates a first DMRS pattern with two DMRS symbols in a slot and a second DMRS pattern with four DMRS symbols in a slot, based on the teaching of the information of each slot including 6 or 7 symbols regards to demodulation reference signals (DMRSs), since such a modification would have involved a mere change in the number of symbols in a slot. 
A change in size/number is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Same rationale applies to claim 32.
11.	Claims 24 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2017/0019886) in view of Basu Mallick et al. (US 2019/0349901).
Regarding claim 24, Patel et al. teach the method without explicitly teaching implementing the DMRS pattern comprising one information bit.  
Basu Mallick et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the second information indicating the DMRS pattern comprises one information bit (paragraph [0087] lines 1-10; Examiner’s Notes: a bitmap, i.e., a bit information in the prior art teaches the limitation of “one information bit;” in fact, the bitmap, i.e., a bit information, regards to the demodulation reference signal (DMRS) in the prior art teaches the limitation of “the second information indicating the DMRS pattern comprises one information bit” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Basu Mallick et al. in the system of Patel et al. 
The motivation for implementing the DMRS pattern comprising one information bit, is to further enhance the mechanism for transmitting information that indicates a change in system information, including determining a change corresponding to system information occurring after a first modification period boundary, transmitting information in downlink control information that indicates the change corresponding to the system information, wherein the information is transmitted before a second modification period boundary, and the change comprises a modification to a master information block, a modification to a system information block, a modification to scheduling information.
Regarding claim 34, Patel et al. teach the first UE without explicitly teaching implementing the DMRS pattern comprising one information bit.  
Basu Mallick et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the second information indicating the DMRS pattern comprises one information bit (paragraph [0087] lines 1-10; Examiner’s Notes: a bitmap, i.e., a bit information in the prior art teaches the limitation of “one information bit;” in fact, the bitmap, i.e., a bit information, regards to the demodulation reference signal (DMRS) in the prior art teaches the limitation of “the second information indicating the DMRS pattern comprises one information bit” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Basu Mallick et al. in the system of Patel et al. 
The motivation for implementing the DMRS pattern comprising one information bit, is to further enhance the mechanism for transmitting information that indicates a change in system information, including determining a change corresponding to system information occurring after a first modification period boundary, transmitting information in downlink control information that indicates the change corresponding to the system information, wherein the information is transmitted before a second modification period boundary, and the change comprises a modification to a master information block, a modification to a system information block, a modification to scheduling information.

Allowable Subject Matter
12.	Claims 28-30 and 38-40 are objected to as being dependent upon a rejected base claim 21 or 31, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 28, the prior art in single or in combination fails to teach "obtaining mapping information representing which DMRS pattern of the at least one DMRS pattern each of a plurality of resource pools for sidelink communication corresponds to, wherein the selecting of the DMRS pattern comprises selecting, as the DMRS pattern for performing sidelink communication with the second UE, a DMRS pattern corresponding to the resource pool received from the base station from among the at least one resource pool, based on the mapping information, and wherein the mapping information is received from the base station through a system information block (SIB), or is received through a radio resource control (RRC) connection to the base station or another UE other than the UE,” in combination with other limitation of the claim(s).
Similar limitations are included in claim 38.
Regarding claims 29 and 30, the prior art in single or in combination fails to teach "wherein the selecting of the DMRS pattern for sidelink communication comprises selecting a first DMRS pattern as the DMRS pattern for sidelink communication in case that a sidelink transmission mode of the first UE is a broadcast mode, and selecting a second DMRS pattern as the DMRS pattern for sidelink communication in case that the sidelink transmission mode of the first UE is a uni-cast mode or a group-cast mode” in combination with other limitation of the claim(s).
Similar limitations are included in claims 39 and 40.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Quan et al. (US 2013/0195036) is cited to show a application function for estimating a quality of each channel based on one message received from the first device over each channel, selecting for wireless communication a first channel of the plurality of channels based on the estimated quality of each channel, and preparing a selection message indicating selection of the first channel for wireless communication;
Laroia et al. (US 8,503,938) is generally directed to various aspects of the wireless terminal that receives and measures broadcast reference signals, e.g., beacon and/or pilot signals, transmitted from a plurality of base station attachment points;
Cedervall et al. (US 2009/0313376) is cited to show a method for setting up a session between a client terminal and a media supply system in order to transport a unicast media stream from the media supply system to the client terminal over an intervening IP network, the media supply system implementing the Real Time Streaming Protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473